Page 1 IRH LTCH Sites under construction Morgan Stanley Healthcare Conference September 14, 2010 96 Rehabilitation Hospitals 38Outpatient Rehab Satellite Clinics 6Long-Term Acute Care Hospitals 25 Hospital-Based Home Health Agencies 22,000 Employees Portfolio Largest Provider of Inpatient Rehabilitative Healthcare Services in the U.S. Sugar Land, Texas acquisition expected to close late Q3 2010 Exhibit 99.1 Exhibit 99.1 Page 2 The information contained in this presentation includes certain estimates, projections and other forward- looking information that reflect our current views with respect to future events and financial performance.
